Name: Commission Regulation (EC) No 2257/94 of 16 September 1994 laying down quality standards for bananas (Text with EEA relevance)
 Type: Regulation
 Subject Matter: marketing;  plant product;  trade policy;  trade;  technology and technical regulations
 Date Published: nan

 No L 245/6 Official Journal of the European Communities 20. 9. -94 COMMISSION REGULATION (EC) No 2257/94 of 16 September 1994 laying down quality standards for bananas (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas ('), as amended by Commission Regu ­ lation (EC) No 3518/93 (2), and in particular Article 4 thereof, Whereas Regulation (EEC) No 404/93 makes provision for laying down common quality standards for bananas intended for consumption fresh, not including plantains ; whereas the purpose of these standards is to ensure that the market is supplied with products of uniform and satis ­ factory quality, in particular in the case of bananas harvested in the Community, for which efforts to improve quality should be made ; Whereas, given the wide range of varieties marketed in the Community and of marketing practices, minimum standards should be set for unripened green bananas, without prejudice to the later introduction of standards applicable at a different marketing stage ; whereas the characteristics of fig bananas and the way in which they are marketed are such that they should not be covered by the Community standards ; Whereas the banana-producing Member States already apply national standards within their territory at different stages in the marketing of bananas ; whereas it seems appropriate, in view of the objectives pursued, to allow these existing rules to continue to apply to their own production but only at stages subsequent to unripened green bananas, provided those rules are not in conflict with the Community standards and do not impede the free circulation of bananas in the Community ; Whereas account should be taken of the fact that, because climatic factors make production conditions difficult in the Community regions of Madeira, the Azores, the Algarve, Crete and Lakonia, bananas there do not develop to the minimum length laid down ; whereas in these cases such bananas may still be marketed, but only in Class II ; Whereas the Management Committee for Bananas has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 The quality standards applicable to bananas falling within CN code ex 0803, excluding plantains, fig bananas and bananas intended for processing, are laid down in Annex I hereto . These standards shall apply to bananas originating in third countries at the stage of release for free circulation, to bananas originating in the Community at the stage of first landing at a Community port, and to bananas deli ­ vered fresh to the consumer in the producing region at the stage of leaving the packing shed. Article 2 The standards laid down in Article 1 shall not affect the application, at later stages of marketing, of national rules which :  do not impede the free circulation of bananas origina ­ ting in third countries or other regions of the Community and complying with the standards laid down in this Regulation, and  are not incompatible with the standards laid down in this Regulation . Article 3 This Regulation shall enter into force on 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 September 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 47, 25. 2. 1993, p. 1 . (2) OJ No L 320, 22. 12. 1993, p. 15 . 20 . 9 . 94 No L 245/7Official Journal of the European Communities ANNEX I QUALITY STANDARDS FOR BANANAS I. DEFINITION OF PRODUCE This standard applies to bananas of the varieties (cultivars) of Musa (AAA) spp., Cavendish and Gros Michel subgroups, referred to in Annex II, for supply fresh to the consumer after preparation and packaging. Plantains, bananas intended for industrial processing and fig bananas are not covered. II. QUALITY This standard defines the quality requirements to be met by unripened green bananas after preparation and packaging. A. Minimum requirements In all classes, subject to the special provisions for each class and the tolerances allowed, the bananas must be :  green and unripened,  intact,  firm,  sound ; produce affected by rotting or deterioration such as to make it unfit for consumption is excluded,  clean, practically free from visible foreign matter,  practically free from pests,  practically free from damage caused by pests,  with the stalk intact, without bending, fungal damage or dessication,  with pistils removed,  free from malformation or abnormal curvature of the fingers,  practically free from bruises,  practically free from damage due to low temperatures,  free from abnormal external moisture,  free from any foreign smell and/or taste. In addition, hands and clusters (parts of hands) must include :  a sufficient portion of crown of normal colouring, sound and free from fungal contamination,  a cleanly cut crown, not beveled or torn, with no stalk fragments . The physical development and ripeness of the bananas must be such as to enable them to :  withstand transport and handling, and  arrive in satisfactory condition at the place of destination in order to attain an appropriate degree of maturity after ripening. B. Classification Bananas are classified into the three classes defined below : (i) 'Extra ' class Bananas in this class must be of superior quality. They must have the characteristics typical of the variety and/or commercial type. The fingers must be free from defects, apart from slight superficial blemishes not covering a total of more than 1 cm2 of the surface of the finger, which must not impair the general appearance of the hand or cluster, its quality, its keeping quality or the presentation of the package. No L 245/8 Official Journal of the European Communities 20 . 9. 94 (ii) Class I Bananas in this class must be of good quality. They must display the characteristics typical of the variety and/or commercial type. However, the following slight defects of the fingers are allowed, provided they do not impair the general appearance of each hand or cluster, its quality, its keeping quality or the presentation of the package :  slight defects in shape,  slight skin defects due to rubbing and other slight superficial blemishes not covering a total of more than 2 cm2 of the surface of the finger. Under no circumstances may such slight defects affect the flesh of the fruit. (iii) Class II This class covers bananas which do not qualify for inclusion in the higher classes but satisfy the minimum requirements specified above . The following defects of the fingers are allowed, provided the bananas retain their essential characteristics as regards quality, keeping quality and presentation :  defects of shape,  skin defects due to scraping, rubbing or other causes, provided that the total area affected does not cover more than 4 cm2 of the surface of the finger. Under no circumstances may the defects affect the flesh of the fruit. III . SIZING Sizing is determined by :  the length of the edible pulp of the fruit, expressed in centimetres and measured along the convex face from the blossom end to the base of the peduncle,  the grade, i.e. the measurement, in millimetres, of the thickness of a transverse section of the fruit between the lateral faces and the middle, perpendicularly to the longitudinal axis. The reference fruit for measurement of the length and grade is :  the median finger on the outer row of the hand,  the finger next to the cut sectioning the hand, on the outer row of the cluster. The minimum length permitted is 14 cm and the minimum grade permitted is 27 mm. As an exception to the last paragraph, bananas produced in Madeira, the Azores, the Algarve, Crete and Lakonia which are less than 14 cm in length may be marketed in the Community but must be classified in Class II. IV. TOLERANCES Tolerances in respect of quality and size shall be allowed within each package in respect of produce not satisfying the requirements of the class indicated. A. Quality tolerances (i) 'Extra ' class 5 % by number or weight of bananas not satisfying the requirements for the 'extra' class but meeting those for Class I, or, exceptionally, coming within the tolerances for that class . (ii) Class I 10 % by number or weight of bananas not satisfying the requirements of Class I but meeting those for Class II, or, exceptionally, coming within the tolerances for that class . (iii) Class II 10 % by number or weight of bananas satisfying neither the requirements for Class II nor the minimum requirements, with the exception of produce affected by rotting or any other deteriora ­ tion rendering it unfit for consumption . B. Size tolerances For all classes, 10 % by number of bananas not satisfying the sizing characteristics, up to a limit of 1 cm for the minimum length of 14 cm. 20. 9 . 94 Official Journal of the European Communities No L 245/9 V. PRESENTATION A. Uniformity The contents of each package must be uniform and consist exclusively of bananas of the same origin, variety and/or commercial type, and quality. The visible part of the contents of each package must be representative of the entire contents . B. Packaging The bananas must be packed in such a way as to protect the produce properly. The materials used inside the package must be new, clean and of a nature such as to avoid causing any external or internal deterioration of the produce. The use of materials such as, in particular, wrap ­ ping papers or adhesive labels bearing commercial indications is allowed provided that the printing and labelling is done with a non-toxic ink or glue. Packages must be free from any foreign matter. C. Presentation The bananas must be presented in hands or clusters (parts of hands) of at least four fingers . Clusters with not more than two missing fingers are allowed, provided that the stalk is not torn but cleanly cut, without damage to the neighbouring fingers . Not more than one cluster of three fingers with the same characteristics as the other fruit in the package may be present per row. In the producing regions, bananas may be marketed by the stem. VI . MARKING Each package must bear the following particulars in writing, all on the same side, legibly and indelibly marked and visible from the outside : A. Identification Packer and/or dispatcher Name and address or officially issued or recognized conventional mark. B. Nature of produce  The word 'Bananas' where the contents are not visible from the outside,  the name of the variety or commercial type. C. Origin of the product Country of origin and, in the case of Community produce :  production area, and  (optionally) national, regional or local name . D. Commercial specifications  Class,  net weight,  size , expressed as minimum length and, optionally, as maximum length. E. Official control mark (optional). No L 245/10 Official Journal of the European Communities 20 . 9. 94 ANNEX II List of the main groups, sub-groups and cultivars of dessert bananas marketed in the Community Group Sub-group Main cultivars(non-exhaustive list) AA Sweet fig Sweet fig, Pisang Mas, Amas Datil , Bocadillo AB Ney-Poovan Ney Poovan, Safet Velchi AAA Cavendish Dwarf Cavendish Giant Cavendish Lacatan Poyo (Robusta) Williams Americani Valery Arvis Gros Michel Gros Michel ('Big Mike') Highgate Pink fig Figue Rose Figue Rose Verte Ibota AAB Fig apple Fig apple, Silk Pome (Prata) Pacovan Prata Ana Mysore Mysore, Pisang Ceylan, Gorolo